Citation Nr: 1524200	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-34 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent for right ankle posttraumatic arthritis with a history of an osteochondral defect of the lateral talar dome.  

3.  Entitlement to an initial compensable rating for plantar fasciitis.  

4.  Entitlement to an initial compensable rating for right epididymal cyst.  

5.  Entitlement to service connection for a bladder disorder.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, attention deficit disorder, attention deficit hyperactivity disorder, anxiety, depression, paranoia, and a personality disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to February 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah.  During the course of the appeal, the Veteran's claim was permanently transferred to the RO in St. Petersburg, Florida, and that RO has jurisdiction over the claims on appeal.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, received in August 2010, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing in April 2013.  However, he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2014).  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS VA e-folder includes the March 2015 Appellant's Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The Virtual VA e-folder does not contain any additional evidence.  

In the June 2009 rating decision, service connection for an acquired psychiatric disorder, to include bipolar disorder, attention deficit disorder, attention deficit hyperactivity disorder, anxiety, depression, and paranoia was denied.  Evidence of record dated since June 2009 also includes a diagnosis of a personality disorder.  The law holds that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to obtain outstanding service personnel records and outpatient treatment records and to afford the Veteran new VA examinations to assess the current severity of his service-connected disabilities and to determine the etiology of his service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (NPRC), or any other appropriate entity, any available service personnel records.  If the service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected back, feet, right ankle, and right cyst disabilities, as well his service connection claims for hypertension, a bladder disorder, and an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims files, VBMS e-folder, or Virtual VA e-folder. 

A specific request should be made for VA outpatient treatment records dated since May 2011from the North Florida/South Georgia Veterans Health System in Tallahassee, Florida, and the James A. Haley Veterans' Hospital in Tampa, Florida.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar strain.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the lumbosacral spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must describe all present neurological manifestations of the Veteran's lumbar spine strain, including nerve disorders of the upper and lower extremities.  The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.  

The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The examiner must also provide an opinion concerning the impact of the Veteran's lumbar spine strain on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities. 

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral plantar fasciitis.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  The examiner should render an opinion as to whether the Veteran's bilateral plantar fasciitis is mild, moderate, severe or pronounced, and should indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the examiner should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The examiner should also state whether the symptoms of plantar fasciitis are improved by orthopedic shoes or appliances, or relieved by built-up shoe or arch support.  

The examiner must also provide an opinion concerning the impact of the Veteran's bilateral plantar fasciitis on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right ankle posttraumatic arthritis with a history of an osteochondral defect of the lateral talar dome.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must indicate whether the symptomatology associated with the service-connected right ankle posttraumatic arthritis with a history of an osteochondral defect of the lateral talar dome is marked or moderate in nature.  

The examiner must provide findings as to whether there is ankylosis of the right ankle, subastragalar or tarsal joints, malunion of his os calcis or astragalus, and/or whether he has had an astragalectomy of the right ankle. 

The examiner must also provide an opinion concerning the impact of the Veteran's right ankle posttraumatic arthritis with a history of an osteochondral defect of the lateral talar dome on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities.   

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

6.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right epididymal cyst.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must describe any use of an appliance required for urine leakage or incontinence, and should comment as to the frequency with which any absorbent materials must be changed.  

The examiner must also specifically describe, if any, the frequency and persistence of any albuminuria (the examiner should discuss whether the albumin levels are constant or recurring); blood urea nitrogen (BUN) and creatine levels; extent of decrease of function of the kidneys or related organ systems (especially cardiovascular); and symptoms of hypertension.  The examiner should also note any lethargy, weakness, anorexia, weight loss, or a limitation of exertion.  
The examiner must also provide an opinion concerning the impact of the Veteran's right epididymal cyst on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

7.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of the claimed bladder disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* In October 2008, the RO concluded that the Veteran's service treatment records (STRs) were unavailable for review.  Several efforts were made to obtain the records, but resulted in no success.  The Veteran submitted copies of his STRs that were in his possession.  There are no entrance or separation examinations included in the copied STRs from the Veteran.

* The Veteran visited sick call in April 2007 with complaints of having frequent urination for years.  He reported going to the bathroom approximately three to four times per hour.  He admitted to drinking approximately a gallon and a half of water daily.  After physical examination testing, the examining physician diagnosed him with frequent, full-bladder emptying or polyuria.  He was released without limitations and to follow-up as needed with his primary care physician.  

* Prior to discharge from service, the Veteran reported having frequent or painful urination, as reflected on an October 2007 report of medical history.  The Veteran reported seeking treatment for frequent urination and was told he had a "borderline diuretic hormone problem."  The abdomen and viscera were noted as being normal on clinical evaluation testing, and urinalysis testing revealed no albumin or sugar, as reflected on the October 2007 report of medical examination.  

* After discharge from service, the Veteran underwent a VA examination in May 2008.  The Veteran reported having frequent urination of polyuria for the past 18 months.  He admitted to urinating two times daily and three times nightly.  The examiner noted that he has urination with weak and hesitant with decreased force.  It was noted that no procedures related to frequent urination had been performed and no specific diagnosis had been given by a physician.  After physical and laboratory testing, the examiner concluded that there was no objective finding to make a diagnosis related to the Veteran's frequent urination problem.  

* VA outpatient treatment records prior to May 2011 reflect no current diagnosis of a bladder disorder.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each bladder disability found.  In regard to each identified bladder disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also comment on whether the Veteran's bladder disorder, i.e. frequent urination, is attributable to his service-connected and/or nonservice-connected disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

8.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of the claimed hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* In October 2008, the RO concluded that the Veteran's service treatment records (STRs) were unavailable for review.  Several efforts were made to obtain the records, but resulted in no success.  The Veteran submitted copies of his STRs that were in his possession.  There are no entrance or separation examinations included in the copied STRs from the Veteran.

* Prior to discharge from service, the Veteran reported having high or low blood pressure on his October 2007 report of medical history.  The Veteran explained that he had "some high blood pressure."  Clinical evaluation of the heart was normal, as noted on the October 2007 report of medical examination.  However, the first blood pressure reading taken during the examination was 140/91.  No additional readings were taken.  

* Post service treatment records reflect continuing treatment for hypertension with the use of prescribed medication.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each heart disability found.  In regard to each identified heart disorder, specifically hypertension, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also comment on whether the Veteran's hypertension is attributable to his service-connected and/or nonservice-connected disabilities and/or medication used for such disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

9.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* In October 2008, the RO concluded that the Veteran's service treatment records (STRs) were unavailable for review.  Several efforts were made to obtain the records, but resulted in no success.  The Veteran submitted copies of his STRs that were in his possession.  There are no entrance or separation examinations included in the copied STRs from the Veteran.

* The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a veterinary food inspector.  

* STRs in November 2006 note that the Veteran has received treatment for anxiety disorder, not otherwise specified (NOS); bipolar disorder, mixed most recent episode; and depression.  These three psychiatric disabilities are consistently listed under "[p]roblems" until April 2007 with no additional explanation.

* On his October 2007 report of medical history, the Veteran reported having nervous trouble of any sort, to include anxiety or panic attacks; habitual stammering or stuttering; loss of memory or amnesia, or neurological symptoms; frequent trouble sleeping; received counseling of any type; depression or excessive worry; been evaluated or treated for a mental condition; attempted suicide; and used illegal drugs or abused prescription drugs.  He explained that he was being treated for anxiety, bipolar disorder, and worrying while in service.  He admitted to attempting suicide several times in the past, with his last suicide attempt in July 2006; using illegal drugs; and drinking alcohol.  The Veteran reported having approximately 76 jobs in his lifetime.  Psychiatric testing conducted in conjunction with the October 2007 report of medical history was normal, as noted on the October 2007 report of medical examination.  

* In October 2007, the Veteran's commander submitted a statement to the Physical Evaluation Board.  The commanding officer explained that the Veteran was placed on a permanent profile due to a bipolar psychiatric diagnosis that made him non-deployable and limited his future assignments to an area where psychiatric care was unavailable.  It was noted that such profile would have a negative impact on his career and on the United States Army as soldiers in this MOS often are stationed where limited care is available.  
* In November 2007, a physical examination was performed for Medical Evaluation Board proceedings.  The Veteran reported a longstanding history of psychiatric treatment since childhood, to include being diagnosed with bipolar disorder, attention deficit hyperactivity disorder, depressive disorder, and substance abuse.  He reported being treated with psychotropic medications as well as attempting suicide on multiple occasions, with the last event to include hospitalization after an overdose in June 2006.  The Veteran admitted that his psychiatric symptoms result in extreme dysfunction, which has led to him having over 70 jobs in his lifetime, and living in a homeless shelter prior to service.  The physician noted that the Veteran had received psychiatric treatment on several occasions during his military service.  After physical and mental examination, the physician diagnosed him with bipolar disorder, attention deficit disorder, and alcohol abuse.  The physician concluded that the Veteran was unfit for military duty.  

* The November 2007 Medical Evaluation Board Proceedings report notes the Veteran's diagnosis of bipolar disorder, attention deficit disorder, and alcohol abuse.  It was noted that all three diagnoses were incurred while entitled to base pay and existed prior to service. 

* The Veteran received an honorable discharge from service in February 2008.  As noted on his DD Form 214, he was separated due to a physical disability with entitlement to severance pay (Separation Authority AR 635-40, paragraph 4-24(B)(3); Separation Code JFL).  

* Post service treatment records reflect continuing treatment for various psychiatric disorders.  In April 2008, the Veteran was afforded a VA psychiatric examination.  The Veteran reported having depression before joining the military and experiencing manic episodes while in service.  He was unable to provide any family history of psychiatric problems because he was adopted as a child.  He explained that his childhood was not great because his adopted father was an alcoholic and physically abused him.  After being medically discharged from service, the Veteran informed the examiner that he has been on psychiatric medication and has suicidal thoughts.  The Veteran was diagnosed with bipolar affective disorder, generalized anxiety disorder, attention-deficit/hyperactivity disorder, alcohol abuse in remission, and polysubstance abuse in remission.  No etiological opinion was given by the examiner.  

All indicated tests and studies must be performed.  The examiner must also take a full history from the Veteran.  The examiner must provide a diagnosis for each acquired psychiatric disability found.  In regard to each identified disorder, the examiner must provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service. 

By "clearly and unmistakably" is meant that which is "undebatable."

If the examiner concludes that any acquired psychiatric disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.  

If the examiner concludes that the Veteran has an acquired psychiatric disorder which did not clearly and unmistakably exist prior to military service, he or she must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  The examiner must also comment on whether the Veteran's acquired psychiatric disorder is attributable to his service-connected and/or nonservice-connected disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

10.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




